IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0793
                             Filed January 13, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEANTAY DARELLE WILLIAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      The defendant appeals from the district court’s denial of his motion to

dismiss for violation of the speedy indictment rule.       REVERSED AND

REMANDED WITH DIRECTIONS.




      Cory Goldensoph, Cedar Rapids, and James M. Metcalf, Waterloo, for

appellant.

      Thomas J. Miller, Attorney General, and Alexandra Link, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                         2


DANILSON, Chief Judge.

       Our original opinion in this case was vacated when we granted Williams’

petition for rehearing. See Iowa R. App. P. 6.1204(5).

       Deantay Willliams appeals from the district court’s denial of his motion to

dismiss for violation of the speedy indictment rule. Williams maintains the district

court erred in its determination that he was not under arrest for purposes of

speedy indictment when he was handcuffed and taken into custody on June 10,

2012. This case is a companion case to State v. Washington, No. 14-0792 and

State v. Smith, No. 14-0812. All cases involve the same general facts and same

joint hearing.

       Because the circumstances surrounding Williams’ interaction with law

enforcement would cause a reasonable person in his position to believe an arrest

occurred, Williams was arrested for speedy indictment purposes on June 10,

2012. Although he was seventeen years old at the time, we find that the speedy

indictment rule applies to Williams, and any trial informations filed more than

forty-five days after June 10, 2012, were untimely. Thus, the district court erred

by denying Williams’ motions to dismiss. Accordingly, we reverse the district

court’s rulings and remand for entry of dismissal of the charges.

I. Background Facts and Proceedings.

       On June 10, 2012, Williams was seventeen years old.

       On that day, at approximately 5:30 a.m., the Waterloo Police Department

received a call reporting a sexual assault. When officers responded, they met

with L.M., a fifteen-year-old girl. L.M. advised officers that she and her friend,
                                         3


J.K., had voluntarily entered a home and began drinking with the occupants but

she believed they had later been drugged. L.M. woke up in the basement to one

of the males having forcible intercourse with her and remembered two other

males also having forcible intercourse with her. She was able to escape, but she

left one of her sandals and her leggings. She advised officers that she believed

J.K., also fifteen years old, was still in the basement of the home.

       L.M. was able to direct the officers to the residence before she was taken

to an area hospital for evaluation. During the course of investigation, the officers

learned the house was a known gang residence. At approximately 7:30 a.m., the

officers forced entry into the residence with a tactical team of eight officers—

some armed with assault rifles. All persons in the residence were ordered to the

floor at gunpoint.

       Williams had been seen by other officers leaving the residence

approximately fifteen minutes prior to their entry. He was detained by officers,

handcuffed, and placed in a Waterloo Police Department squad car.

       The officers located J.K. in the basement of the residence. They also

found several dirty mattresses and used condoms, as well as the leggings and

sandal L.M. had described.

       Williams was transported to the Waterloo Police Department in a squad

car. Once there, he was placed in an individual interrogation room, and his

handcuffs were removed. He was read his Miranda rights. Williams admitted to

having intercourse with the juveniles but maintained it was consensual.          He

consented to buccal and penile swabs.
                                        4


       After the swabs were obtained, Williams was released. No charges were

filed at the time, and no bonds or conditions were placed upon his release.

       On November 1, 2013, Williams was charged by trial information with two

counts of sexual abuse in the second degree, in violation of Iowa Code section

709.3(3) (2011). The offenses were alleged to have been committed against

L.M. and J.K. on June 10, 2012. Williams was eighteen years old at the time the

trial information was filed.

       Williams and his codefendants, Smith and Washington, each filed a

motion to dismiss the charges against him. A combined hearing was held on

March 27, 2014.

       On April 14, 2014, the district court denied each of the defendants’

motions to dismiss. The court stated, “Given the circumstances involving the

defendants herein, the court determines that a reasonable person would have

believed an arrest occurred on the morning of June 10, 2012.”          The court

determined “[t]he arrests of the defendants by the Waterloo Police Department

. . . triggered all rights and protections guaranteed by the Fourth Amendment and

Fourteenth Amendment of the United States Constitution.” However, the district

court held that “no arrest for a public offense occurred which would have

triggered the speedy indictment requirement of rule 2.33(2)(a).” In addition, the

court stated:

       The court further notes that June 10, 2012, defendant Williams was
       under the age of 18 years. Due to the court’s determination that
       the defendants were not arrested for commission of a public
       offense, the fact that defendant Williams was a juvenile on June 10,
       2012, does not affect the court’s ruling herein.
                                          5


On May 22, 2014, the State filed a second trial information, charging Williams

with one count of kidnapping in the first degree, two counts of conspiracy to

commit sexual abuse in the second degree, and two counts of sexual abuse in

the third degree. Williams filed a second motion to dismiss, which the district

court denied.

       Williams filed an application for discretionary review for each of the district

court’s denials of his motions to dismiss.        He asked that the appeals be

consolidated.     Our supreme court granted the applications, consolidated the

cases, and transferred them to us.

II. Standard of Review.

       “We review a district court’s decision regarding a motion to dismiss for

lack of speedy indictment for correction of errors at law.” State v. Wing, 791
N.W.2d 243, 246 (Iowa 2010). “We are bound by the findings of fact of the

district court if they are supported by substantial evidence.” Id.

III. Discussion.

       “Iowa’s speedy indictment rule ensures the enforcement of the United

States and Iowa Constitutions’ speedy trial guarantees, which assure the prompt

administration of justice while allowing an accused to timely prepare and present

his or her defense.” State v. Utter, 803 N.W.2d 647, 652 (Iowa 2011). Iowa’s

speedy indictment rule is codified in Iowa Rule of Criminal Procedure 2.33(2)(a),

which provides:

       When an adult is arrested for the commission of a public offense,
       or, in the case of a child, when the juvenile court enters an order
       waiving jurisdiction pursuant to Iowa Code section 232.45, and an
       indictment is not found against the defendant within 45 days, the
                                          6


         court must order the prosecution to be dismissed, unless good
         cause to the contrary is shown or the defendant waives the
         defendant’s right thereto.

The term indictment, as used in the rule, includes a trial information. Iowa R.

Crim. P. 2.5(5); see also State v. Schuessler, 561 N.W.2d 40, 41 (Iowa 1997).

         Unlike his codefendants, Williams was a minor on June 10, 2012.            At

seventeen years old, he was not an “adult” and generally would not be

considered “arrested for the commission of a public offense.” See Iowa R. Crim.

P. 2.33(2)(a).     However, because the defendant was sixteen or older and

allegedly committed a forcible felony, the violations were excluded from juvenile

court jurisdiction. See Iowa Code § 232.8(1)(c) (“Violations by a child, aged

sixteen or older, which . . . constitute a forcible felony are excluded from the

jurisdiction of the juvenile court and shall be prosecuted as otherwise provided by

law unless the district court transfers jurisdiction of the child to the juvenile court

upon motion and for good cause pursuant to section 803.6.”); see also id.

§ 702.11(1) (“A ‘forcible felony’ is any felonious child endangerment, assault,

murder, sexual abuse, kidnapping, robbery, arson in the first degree, or burglary

in the first degree.”). In other words, “the juvenile court” did not “enter an order

waiving jurisdiction pursuant to Iowa Code section 232.45.” See Iowa R. Crim. P.

2.33(2)(a).

         This case is similar to State v. Harriman, 513 N.W.2d 725, 726 (Iowa

1994).    In Harriman, the defendant was seventeen years old when he was

arrested for operating a motor vehicle without the owner’s consent. 513 N.W.2d

at 726.       Fifty days after his arrest, the defendant—who had since turned
                                            7

eighteen—was charged in “adult court.” Id. The defendant maintained the trial

information was filed in violation of the speedy indictment rule,1 and the district

court dismissed the case. Id. Our supreme court found that the district court

erred, stating:

         By its plain language, rule [2.33(2)(a)] is not applicable in this case.
         Harriman was never arrested as an adult and the juvenile court
         never entered an order waiving jurisdiction. The forty-five-day
         period for indictment never started running. The district court erred
         in holding an indictment had to be found within forty-five days of
         Harriman’s arrest as a juvenile.

Id.     Based on this application of the principles in Harriman, juveniles whose

violations are excluded from the jurisdiction of the juvenile court are not afforded

the protection of the speedy indictment rule.

         However, six years after Harriman, our legislature amended Iowa Code

section 232.8 to include paragraph (1)(c) which provides, in part, that juveniles

facing a forcible felony “shall be prosecuted as otherwise provided by law unless

the court transfers jurisdiction of the child to the juvenile court upon motion and

for good cause.”       Although Harriman remains authoritative as the law then

existed, the 2000 legislative amendment clearly imposed the same law and

procedures upon minors who are sixteen years of age or older as adults. We

conclude since a minor is subject to the adult penalties, the “same law and

procedures” must reasonably be interpreted to include the speedy indictment

rule.    Accordingly, we are compelled to apply the law as it now exists and

conclude the speedy indictment rule applies to Williams.


1
  At the time, the speedy indictment rule was codified as Iowa Rule of Criminal
Procedure 27(2)(a). Although the number of the rule has since changed, the language
of the rule is the same.
                                         8


      As it did with his codefendants, the State concedes that the circumstances

surrounding the officers’ seizure of Williams “appear to compel a finding of arrest”

that triggers speedy indictment protection under Wing.          We agree.       The

circumstances surrounding Williams’ interaction with law enforcement would

cause a reasonable person in his position to believe an arrest for a forcible felony

occurred, triggering the protections of the speedy indictment rule.

IV. Conclusion.

      Because the circumstances surrounding Williams’ interaction with law

enforcement would cause a reasonable person in his position to believe an arrest

occurred, Williams was arrested for speedy indictment purposes on June 10,

2012. Although he was seventeen years old at the time, we find the speedy

indictment rule applies to Williams, and any trial informations filed more than

forty-five days after June 10, 2012, were untimely. Thus, the district court erred

by denying Williams’ motions to dismiss.       According, we reverse the district

court’s rulings and remand for entry of an order of dismissal of the charges.

      REVERSED AND REMANDED WITH DIRECTIONS.